Citation Nr: 0600370	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant's late husband has been certified by the 
service department as having had active service on November 
[redacted], 1944.

This appeal to the Board of Veterans Appeals (the Board) was 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) [or Agency of Original Jurisdiction 
(AOJ)] in Manila, The Republic of the Philippines.

In pertinent part, the RO denied the appellant's claim in 
October 1952; that became final absent a timely appeal.  As 
noted in a Board decision in January 2005, at the time of the 
1952 RO decision, of record were lay affidavits to the effect 
that the veteran had died, probably of malaria, on November 
[redacted], 1944; and the service department had certified that the 
veteran had had active duty only on November [redacted], 1944 and 
that he had died that same day of "unknown sickness". 

The Board held that additional evidence submitted since 1952 
related to the appellant's husband having had malaria, and 
also having been injured in combat and dying in September 
1944; that this was new in that it was not present before, 
but it was not material as it did not bear directly and 
substantially on the specific matter and was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board denied the appeal in the January 2005 decision.

The appellant filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).  The Court noted 
that under special provisions for early intervention prior to 
the issuance of a designation of the record, the VA Secretary 
had filed a motion to remand the case, action of which the 
appellant was notified and did not oppose.  Accordingly, the 
Court remanded the case pursuant to 38 U.S.C.A.§  7152 (a).  
Juan v. Nicholson, No. 05-0543 (Aug 31, 2005).  

The Court specifically held that a remand was required so 
that the Board could further discuss the bases for the 
decision, and to assure that all due process had been 
fulfilled, for which a number of Court cases containing 
guidelines were cited therein.

In correspondence from the Board to the appellant, dated 
November 9, 2005, she was informed of the status of her 
claim, and told that she had several options including 
consideration of additional evidence, should she decide to 
submit such.  She was informed that if she did decide to 
submit new evidence, she had two options, including one as 
follows:

You can request that your appeal be 
remanded by the Board to the AOJ for 
initial review of the newly submitted 
evidence and for issuance of an SSOC.

In correspondence from the appellant, dated November 24, 
2005, and received by the Board on December 27, 2005, she 
specifically opted to have the evidence she had submitted, in 
the form of her own affidavit, remanded to the AOJ for 
initial review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Given the historical background of the claim, including as 
identified above, the Board finds that the most reasonable 
current option is to remand the case for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If she has additional evidence 
from the service department or service 
comrades, for instance, she should submit 
it for the record.

2.  The RO should undertake to develop 
all of the pertinent evidence to the 
extent possible, including via the 
service department and/or service 
records.  In that regard, the RO should 
review the portions including as relate 
to development and consideration of the 
evidence as contained in the Motion to 
the Court.  Areas of development might 
include the certification, by whatever 
means is deemed appropriate, of the 
actual date of the veteran's death.

3.  The case should then reviewed by the 
RO.  

If the decision remains unsatisfactory, a 
comprehensive SSOC should be issued, and 
the appellant should be provided a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
appellant need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

